DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/3/2022, 1/7/2022, 11/30/2021, 9/17/2021, 9/3/2021, 8/30/2021, 8/2/2021, 7/22/2021, 6/4/2021, 6/2/2021, 3/16/2021, 2/18/2021 and 5/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “….when a transmission X-ray analysis is performed….” (line 7-8) is vague and renders the claims indefinite. Equations 1-3 specify limitations on structures (thicknesses) and compositions of claimed light absorbing layer (line 2-3 and line 6), which appears not related to any analysis and/or measurement processes. It is unclear what the transmission X-ray analysis to do with the limitations of thicknesses and compositions of claimed light absorbing layer. 

Further, the term of “….when a transmission X-ray analysis is performed….” (line 7-8) appears to specify that only when the transmission X-ray analysis is performed, limitations of Equations 1-3 are applied. If no the transmission X-ray analysis is performed, the limitations of Equations 1-3 are not applied.

More, claim 1 does not specify an unit for thickness T1 (line 13-17), so the claimed subject matter becomes unclear.

Claims 2-13 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kim et al (US 20150212244).

Regarding Claim 1, Kim teaches a decoration element (abstract; ¶[0012], line 5-9, excellent decoration effect; fig. 1) comprising: 

a color developing layer (fig. 1, 200, 300) comprising 
a light reflective layer (fig. 1, 200) and 
a light absorbing layer provided on the light reflective layer (fig. 1, 300); and 

a substrate provided on one a surface of the color developing layer (fig. 1, 100), 

wherein the substrate comprises and comprising a pattern layer (¶[0079], line 1-15,  the structure of the metal structure body according to an exemplary embodiment of the present application may be a structure of substrate/color adjustment layer/metal layer, a structure of substrate/metal layer/color adjustment layer, a structure of substrate/color adjustment layer/metal layer/color adjustment layer, a structure of substrate/ color adjustment layer/metal layer/color adjustment layer/metal layer/color adjustment layer, a structure of substrate/color adjustment layer/metal layer/color adjustment layer/metal layer/color adjustment layer/metal layer/color adjustment layer, and the like. In the aforementioned explanation, the metal layer may be a patterned metal layer, and the color adjustment layer may be a patterned color adjustment layer; --- in case of the structure of substrate/color adjustment layer/metal layer/color adjustment layer, the patterned color adjustment layer adjacent to the substrate is the pattern layer). 

wherein the light absorbing layer comprises an aluminum oxynitride (AlaObNc) (¶[0079], line 1-5, in the case of AlOxNy (x and y are each a ratio of the m1mbers of O and N atoms to one atom of Al) during the formation of the color adjustment layer; ¶[0109], line 1-12, and an AlOxNy (x>0, 0.3 ≤y≤ 1) layer was formed by a reactive sputtering method. In this case, a thickness was adjusted by varying a time for depositing AlOxNy); and 

wherein, when a transmission X-ray analysis is performed on an any one point of the light absorbing layer, ω represented by the following Equation 1 is 0.8 or less: 

[Equation 1]
ω = (Tx)×(σx)

[Equation 2]
Tx = {T1-[T1/T0]×T0]}×(T0)-1

[Equation 3]
σx = 3a/(2b +3c)

wherein in Equation 1, Tx is represented by Equation 2, and σx is represented by Equation 3; 
wherein in Equation 2, T1 is a thickness of the light absorbing layer comprising the any one point of the light absorbing layer on which the X-ray analysis is performed, T0 is 100 nm; 
with the proviso that when T1 is m*T0, Tx is 1; and 
when T1 is not m* T0, Tx satisfies Equation 2, and m is an integer of 1 or greater; and 
wherein in Equation 3, a is an element content ratio of aluminum (Al), b is an element content ratio of oxygen (O), and c is an element content ratio of nitrogen (N), wherein the element content ratio is an atomic percent (at%) of an element at the any one point of the light absorbing laver on which the component analysis is performed.

(¶[0035], line 1-4, it is possible to adjust the thickness of the color adjustment layer in a range of 500 nm or less, specifically 300 nm or less, and more specifically 100 nm or less; ¶[0109], line 1-12, and an AlOxNy (x>0, 0.3 ≤y≤ 1) layer was formed by a reactive sputtering method. In this case, a thickness was adjusted by varying a time for depositing AlOxNy; ----in case of T1 = 150 nm, Tx = 0.5; in case of x = 0.5, y = 0.5, then a = 1, b =0.5, c =0.5, so σx = 1.2, Hence ω = 0.6).

(Note: the preceding portion of claim is of a product-by-process claim (decoration element/X-ray analysis process), and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 2, Kim teaches the decoration element of Claim 1, wherein Tx is greater than or equal to 0.01 and less than or equal to 0.5 (¶[0035], line 1-4, it is possible to adjust the thickness of the color adjustment layer in a range of 500 nm or less, specifically 300 nm or less, and more specifically 100 nm or less; ---in case of T1 = 150 nm, Tx = 0.5; T1 = 130 nm, Tx = 0.3).

Regarding Claim 3, Kim teaches the decoration element of Claim 1, wherein σx is greater than or equal to 1.1 and less than or equal to 1.9 (¶[0109], line 1-12, and an AlOxNy (x>0, 0.3 ≤y≤ 1) layer was formed by a reactive sputtering method. In this case, a thickness was adjusted by varying a time for depositing AlOxNy; ----in case of x = 0.5, y = 0.5, then a = 1, b =0.5, c =0.5, so σx = 1.2).

Regarding Claim 4, Kim teaches the decoration element of Claim 1, wherein a hue-angle h* in CIE L*Ch color space of the light absorbing layer is in ranges from 3150 to 3600 and 00 to 1500 (In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Kim is same to that recited in the claims, then it is expecting the color function provided by Kim has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 5, Kim teaches the decoration element of Claim 1, wherein the light reflective layer is a single layer or a multilayer comprising one or more materials selected from the group consisting of indium (In), titanium (Ti), tin (Sn), silicon (Si), germanium (Ge), aluminum (Al), copper (Cu), nickel (Ni), vanadium (V), tungsten (W), tantalum (Ta), molybdenum (Mo), neodymium (Nd), iron (Fe), chromium (Cr), cobalt (Co), gold (Au), silver (Ag), oxides thereof, nitrides thereof. oxynitrides thereof, carbon and carbon composites (fig. 1, 200; ¶[0052], line 1-11, the material for the metal layer comprise one or two or more selected from the group consisting of aluminum (Al), copper (Cu), nickel (Ni), vanadium (V), tungsten (W), tantalum (Ta), molybdemun (Mo), neodymium (Nd), titanium (Ti), iron (Fe), chromium (Cr), cobalt (Co), gold (Au), and silver (Ag). For example, the material may be an alloy of two or more selected from the aforementioned metals. More specifically, the material may comprise molybdenum, aluminum, or copper. The metal layer may be a single film or a multilayered film).

Regarding Claim 6, Kim teaches the decoration element of Claim 1, wherein the light absorbing layer has a refractive index of 0 to 8 at a wavelength of 400 nm (¶[0079], line 1-5, in the case of AlOxNy (x and y are each a ratio of the m1mbers of O and N atoms to one atom of Al) during the formation of the color adjustment layer; ¶[0109], line 1-12, and an AlOxNy (x>0, 0.3 ≤y≤ 1) layer was formed by a reactive sputtering method. In this case, a thickness was adjusted by varying a time for depositing AlOxNy; ---AlON (x =1, y =1) has a refractive index about 1.82 at wavelength of 400 nm).

Regarding Claim 7 Kim teaches the decoration element of Claim 1, wherein the light absorbing layer has an extinction coefficient of greater than 0 and less than or equal to 4 at a wavelength of 400 nm (¶[0039], line 1-3, an extinction coefficient k of the color adjustment layer from 0.2 to 2.5).

Regarding Claim 8, Kim teaches the decoration element of Claim 1, wherein the light absorbing layer comprises two or more points with different thicknesses (¶[0006], line 1-10, the patterned color adjustment layer and the patterned metal layer may form a laminate structure by a simultaneous or separate patterning process. In this regard, the laminate structure may be differentiated from a structure in which at least a part of a light absorbing material is depressed or dispersed in a conductive pattern; ---the structurally depressed part has a thinner thickness).

Regarding Claim 9, Kim teaches the decoration element of Claim 1, wherein the color developing layer further comprises a color film (¶[0079], line 1-15,  the structure of the metal structure body according to an exemplary embodiment of the present application may be a structure of substrate/color adjustment layer/metal layer, a structure of substrate/metal layer/color adjustment layer, a structure of substrate/color adjustment layer/metal layer/color adjustment layer, a structure of substrate/ color adjustment layer/metal layer/color adjustment layer/metal layer/color adjustment layer, a structure of substrate/color adjustment layer/metal layer/color adjustment layer/metal layer/color adjustment layer/metal layer/color adjustment layer, and the like. In the aforementioned explanation, the metal layer may be a patterned metal layer, and the color adjustment layer may be a patterned color adjustment layer; --- in case of the structure of substrate/color adjustment layer/metal layer/color adjustment layer/metal layer/color adjustment layer/metal layer/color adjustment layer; --one of the color adjustment layers can be the color film).

Regarding Claim 10, Kim teaches the decoration element of Claim 1, wherein the pattern layer comprises a convex portion or a concave portion, each of the convex portion and the concave portion having an asymmetric-structured cross-section (¶[0006], line 1-10, the patterned color adjustment layer and the patterned metal layer may form a laminate structure by a simultaneous or separate patterning process. In this regard, the laminate structure may be differentiated from a structure in which at least a part of a light absorbing material is depressed or dispersed in a conductive pattern; ---the structurally depressed part is of the concave portion, which has a plural of cross-sections, one of the cross-sections can be asymmetric).

Regarding Claim 11, Kim teaches the decoration element of Claim 1, wherein the light absorbing laver has dichroism when a color difference ΔE*ab of the color developing laver is greater than 1, and wherein the color difference AE*ab is a difference in color coordinates L*a*b* in a color coordinate CIE L*a*b* of the color developing layer (In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Kim is same to that recited in the claims, then it is expecting the color function provided by Kim has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 12, Kim teaches the decoration element of Claim 1, wherein the substrate comprises a plastic injection molded article or a glass substrate (¶[0076], line 1-5, a transparent board may be used as the substrate, but the substrate is not particularly limited, and for example, glass, a plastic board, a plastic film, and the like may be used).
(Note: the portion of “injection molded” claim is of a product-by-process claim (substrate/injection molded process), and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 13, Kim teaches the decoration element of Claim 12, wherein the plastic injection molded article comprises one or more materials selected from the group consisting of polypropylene (PP), polystyrene (PS), polyvinyl acetate (PVAc), polyacrylate, polyethylene terephthalate (PET), polyvinyl chloride (PVC), polymethyl methacrylate (PMMA), an ethylene-vinyl acetate copolymer (EVA), a polycarbonate (PC), a polyamide and a styrene- acrylonitrile copolymer (¶[0109], line 1-5, An Al layer having a thickness of 100 nm as a metal layer was manufactured on a PET substrate).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872